                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

KEVIN LINN                                                                   PLAINTIFF
ADC #119571

v.                                   No: 5:17-cv-00038 JM-PSH


JEREMY ANDREWS, et al.                                                    DEFENDANTS


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice; the relief sought is denied.

       DATED this 22nd day of May, 2019.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE
